           Case 1:20-cv-05562-JMF Document 17 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JOSEPH GUGLIELMO,                                                      :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     20-CV-5562 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
NANUSHKA US, INC.,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The hearing scheduled for November 17, 2020 at 3:30 p.m. will be held remotely by
teleconference in accordance with Rule 2(A) of the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://nysd.uscourts.gov/hon-jesse-m-furman. The
parties should join the conference by calling the Court’s dedicated conference line at (888) 363-
4749 and using access code 542-1540, followed by the pound (#) key. (Members of the public
and press may also attend using the same dial-in information; they will not be allowed to speak
during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall email the
Court a list of counsel who may speak during the teleconference and the telephone numbers from
which counsel expect to join the call. More broadly, counsel should review and comply with the
rules and guidance regarding teleconferences set forth in the Court’s Emergency Individual
Rules and Practices in Light of COVID-19.

       Plaintiff shall promptly serve this order on Defendant Nanushka US, Inc.
electronically or by overnight courier and file proof of such service no later than Tuesday,
November 17, 2020 at 12:00 p.m.

        SO ORDERED.

Dated: November 13, 2020                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
